UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

NOV 2 0 2002

Andrew Gomm, Program Manager
Long Term Services Division
Department of Health
1190 St. Francis Drive
PO Box 26110
Santa Fe, New Mexico 87502-6110
Dear Mr. Gomm:
This is in response to your letter to Ms. Terese Lilly, in which you provide information
concerning New Mexico's negotiated indirect cost rate for the Family Infant Toddler Program,
Long Term Services Division of the New Mexico Department of Health. The Family Infant
Toddler Program is the recipient of a Federal grant award under Part C of the Individuals with
Disabilities Education Act (IDEA).
In your letter, you state that the New Mexico Family Infant Toddler Program has negotiated a
5 percent indirect cost rate with your cognizant agency as part of the agreement for the Long
Term Services Division. However, the documentation you have submitted does not indicate an
approval of a restricted indirect cost rate as required by the Education Department General
Administrative Regulations (EDGAR). These regulations at 34 CFR §76.563 require that State
and local agencies that are grantees under programs with a statutory requirement prohibiting the
use of Federal funds to supplant non-Federal funds must adhere to EDGAR 34 CFR §§76.564
through 76.569. These regulations require that grantees use a restricted indirect cost rate, and
they explain how to calculate that rate. Because IDEA Part C (section 637(b)(5)) prohibits the
supplanting of IDEA funds by grant recipients, the EDGAR regulations require all Part C
grantees to use a restricted rate in determining indirect costs for their agency.
Information about the requirement for a restricted indirect cost rate is contained in each of your
grant award letters since FY 1999. The Office of Special Education (OSEP) also sent your
agency a copy of OSEP Memorandum 99-2, dated December 30, 1998, which provides details
about this requirement. We have enclosed another copy of that memo for your convenience. In
addition, OSEP staff has discussed the need for a restricted rate by phone with your staff on
many occasions, and most recently, in person on August 6, 2002, when OSEP staff provided a
copy of EDGAR and specifically identified the pertinent regulatory cites.
Under 34 CFR §76.560(c) and (d), the Secretary may establish a restricted indirect cost rate for a
grantee to satisfy the statutory requirements. As stated in your FY 2002 grant award letter dated
July 5, 2002, the Department has established a temporary restricted indirect cost rate of 2.5
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal access to education a n d to promote educational excellence throughout the Nation.

Page 2 - Mr. Andrew Gomm
percent for the Family Infant Toddler Program Part C grant award for FY 2002. This rate will
remain in effect until we receive evidence of an approved restricted indirect cost rate.
If we can be of further assistance please call Terese Lilly at 202-205-0151.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosure
cc: Steve Holiday, LTSD/ASB
J. Alex Valdez, Secretary

